CTJ       Case: 19-11133    Document: 00515167029         Page: 1   Date Filed: 10/21/2019

        Case 4:19-cv-00460-A Document 20 Filed 10/21/19 Page 1 at
                                                By TamaraEllis of 34:15
                                                                      PageID 138 21, 2019
                                                                        pm, Oct


                           United States Court of Appeals
                                       FIFTH CIRCUIT
                                    OFFICE OF THE CLERK
      LYLE W. CAYCE                                                        TEL. 504-310-7700
      CLERK                                                             600 S. MAESTRI PLACE,
                                                                                Suite 115
                                                                       NEW ORLEANS, LA 70130

                                   October 21, 2019

      Mr. Jonathon Herrera
      #53052-177
      USP McCreary
      330 Federal Way, P.O. Box 3000
      Pine Knot, KY 42635-0000

            No. 19-11133      USA v. Jonathon Herrera
                              USDC No. 4:19-CV-460 -A


      Dear Mr. Herrera,

      We have docketed your appeal. You should use the number listed
      above on all future correspondence.
      You should carefully read the following sections
      Filings in this court are governed strictly by the Federal Rules
      of Appellate Procedure, NOT the Federal Rules of Civil Procedure.
      We cannot accept motions submitted under the Federal Rules of Civil
      Procedure. We can address only those documents the court directs
      you to file, or motions filed under the FED. R. APP. P. in support
      of the appeal. See FED. R. APP. P. and 5TH CIR. R. 27 for guidance.
      Documents not authorized by these rules will not be acknowledged
      or acted upon.
      Court Fees
      You must pay a filing fee for your notice of appeal unless the
      district court has entered an order exempting you from paying the
      fee under FED. R. APP. P. 24. The $505.00 Court of Appeals docketing
      fee is due within 15 days from this date, and you must notify this
      office once this is done. If you do not pay the filing fee, or
      file a motion with the district court clerk for leave to proceed
      in forma pauperis on appeal, we will dismiss your appeal without
      further notice, see 5TH CIR. R. 42.3.
      ATTENTION ATTORNEYS: Attorneys are required to be a member of the
      Fifth Circuit Bar and to register for Electronic Case Filing. The
      "Application and Oath for Admission" form can be printed or
      downloaded from the Fifth Circuit's website, www.ca5.uscourts.gov.
      Information   on   Electronic   Case   Filing   is  available   at
      www.ca5.uscourts.gov/cmecf/.
      Case: 19-11133   Document: 00515167029    Page: 2   Date Filed: 10/21/2019

  Case 4:19-cv-00460-A Document 20 Filed 10/21/19     Page 2 of 3 PageID 139


The clerk's office offers brief templates and the ability to check
the brief for potential deficiencies prior to docketing to assist
in the preparation of the brief. To access these options, log in
to CM/ECF and from the Utilities menu, select 'Brief Template'
(Counsel Only) or 'PDF Check Document'.
We recommend that you visit the Fifth Circuit's website,
www.ca5.uscourts.gov and review material that will assist you
during the appeal process. We especially call to your attention
the Practitioner's Guide and the 5th Circuit Appeal Flow Chart,
located in the Forms, Fees, and Guides tab.
Sealing Documents on Appeal: Our court has a strong presumption
of public access to our court's records, and the court scrutinizes
any request by a party to seal pleadings, record excerpts, or other
documents on our court docket.     Counsel moving to seal matters
must explain in particularity the necessity for sealing in our
court. Counsel do not satisfy this burden by simply stating that
the originating court sealed the matter, as the circumstances that
justified sealing in the originating court may have changed or may
not apply in an appellate proceeding.     It is the obligation of
counsel to justify a request to file under seal, just as it is
their obligation to notify the court whenever sealing is no longer
necessary.    An unopposed motion to seal does not obviate a
counsel's obligation to justify the motion to seal.


                                   Sincerely,
                                   LYLE W. CAYCE, Clerk

                                   By: _________________________
                                   Shawn D. Henderson, Deputy Clerk
                                   504-310-7668
cc:
       Ms. Karen S. Mitchell
       Ms. Leigha Amy Simonton
      Case: 19-11133   Document: 00515167029    Page: 3   Date Filed: 10/21/2019

     Case 4:19-cv-00460-A Document 20 Filed 10/21/19   Page 3 of 3 PageID 140


Provided below is the court's official caption. Please review the
parties listed and advise the court immediately of any
discrepancies. If you are required to file an appearance form, a
complete list of the parties should be listed on the form exactly
as they are listed on the caption.
                              _________________

                              Case No. 19-11133




UNITED STATES OF AMERICA,
                         Plaintiff - Appellee
v.
JONATHON HERRERA, also known as Jonathon Herrera-Obregon,
                         Defendant - Appellant
